Citation Nr: 0420521	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-13 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for chronic lumbosacral strain.

2.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a left shoulder injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty for training from July to 
December 1977 and active duty from January 1979 to August 
1980.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

In a December 1992 rating decision the RO denied entitlement 
to service connection for a psychiatric disorder.  The 
veteran was notified of the December 1992 decision and did 
not appeal, and that decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1992).

The veteran's representative submitted a statement in 
November 2001 that the RO interpreted as a claim for service 
connection for a psychiatric disorder.  In the June 2002 
rating decision here on appeal, the RO determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim.  The veteran included the issue of 
whether new and material evidence had been received to reopen 
the claim for service connection for a psychiatric disorder 
in his appeal of the June 2002 decision.  

The issues of entitlement to an increased rating for chronic 
lumbosacral strain, an increased rating for the left shoulder 
disability, and a total rating based on individual 
unemployability are addressed in the remand portion of this 
decision and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
psychiatric disorder in December 1992.  The veteran was 
notified of that decision and did not appeal.

2.  The evidence submitted subsequent to the December 1992 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is not material, however, because it does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The December 1992 rating decision in which the RO denied 
entitlement to service connection for a psychiatric disorder 
is final, new and material evidence has not been received, 
and the claim is not reopened.  38 U.S.C.A. § 7105 (West 
1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 
(1992); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative have not raised any 
specific contentions regarding the issue of whether new and 
material evidence has been received to reopen the claim for 
service connection for a psychiatric disorder.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which includes this 
claim), VA has a duty to inform the veteran of the evidence 
needed to substantiate his claim and to assist him in 
obtaining existing evidence that may be found to be new and 
material.  If VA determines that new and material evidence 
has been submitted and reopens the previously denied claim, 
VA is obligated to fully assist him in obtaining any evidence 
that may be relevant to the claim.  38 C.F.R. § 3.159(b) and 
(c) (2003); see also Paralyzed Veterans of America, et. al., 
345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. § 3.159(b) 
(2003).

The RO informed the veteran of the evidence needed to 
substantiate his claim in January and February 2002 by 
informing him of the provisions of the VCAA, the specific 
evidence required to substantiate his claim for service 
connection, and the evidence that could be considered new and 
material.  The RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO instructed him to 
identify any evidence that was relevant to his claim, and to 
provide signed authorizations for each medical care provider 
so that VA could obtain that evidence on his behalf.  As an 
alternative, he could obtain the evidence and submit it to 
the RO.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.

As will be found below, the Board has determined that new and 
material evidence has not been received to reopen the claim 
of entitlement to service connection for a psychiatric 
disorder.  In that situation VA's duty to assist the veteran 
in developing the evidence in support of his appeal is 
limited to making reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency, 
and obtaining any evidence held by a Federal department or 
agency, including the veteran's service medical records and 
VA treatment records.  VA is not obligated to provide a VA 
medical examination or obtain a medical opinion in the 
absence of a finding that new and material evidence has been 
submitted.  38 C.F.R. § 3.159(c) (2003).

The RO previously obtained the veteran's service medical 
records, and obtained the VA treatment records he identified 
in conjunction with the current claim.  The RO also obtained 
a copy of his claims file from the Social Security 
Administration (SSA).  The veteran has not alluded to the 
existence of any other evidence that is relevant to his claim 
for service connection for a psychiatric disorder.  The Board 
concludes that all relevant existing evidence has been 
obtained for determining the merits of his claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002); Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1992).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2003).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Analysis

The veteran's service medical records are silent for any 
complaints or clinical findings related to a psychiatric 
disorder.  He submitted multiple claims for VA compensation 
benefits following his separation from service, but made no 
reference to any psychiatric impairment until March 1992.  He 
underwent numerous VA medical examinations and submitted 
extensive medical records in conjunction with his claims for 
compensation benefits.  None of those records reflect any 
complaints or clinical findings pertaining to a psychiatric 
disorder prior to December 1987.

The veteran was referred to the Tidelands Mental Health 
Center in December 1987 due to his apparent frustration in 
not being able to obtain disability benefits from VA or the 
SSA.  He reported feeling depressed because he was unable to 
obtain financial assistance.  A psychiatric evaluation at 
that time resulted in a diagnosis of an adjustment disorder 
with depressed mood.  Following an evaluation by a 
psychiatrist later in December 1987, his symptoms were 
diagnosed as psychological factors affecting physical 
condition and depressive neurosis.  He continued to receive 
treatment from Tidelands until February 1990.

In October 1991 the veteran presented a copy of the SSA 
Administrative Law Judge (ALJ) decision showing that he had 
been awarded disability benefits from that agency.  The 
decision shows that his claim for SSA benefits had been 
evaluated and reviewed numerous times since July 1982.  The 
ALJ found that the veteran had not engaged in substantially 
gainful activity since November 1984.  In addition to his 
physical impairments, he suffered from an adjustment disorder 
with depression and a paranoid personality disorder.  The ALJ 
found that although his physical impairments were not of 
sufficient severity to entitle him to SSA benefits, his 
mental impairments, primarily the paranoid personality 
disorder, precluded him from engaging in substantially 
gainful employment since November 1988.

The ALJ found that the medical evidence he considered, which 
was rather extensive, reflected little evidence of a 
psychiatric impairment prior to November 1988.  He then 
referred to the treatment records from the Tidelands Mental 
Health Center and noted that on November 22, 1988, the 
veteran presented for treatment in "an extremely agitated 
state."  On that occasion, and subsequently, he made 
comments that were found to be indicative of a paranoid 
personality disorder.  An August 1990 evaluation by the 
psychiatrist at Tidelands resulted in a diagnosis of a 
paranoid personality disorder.  The ALJ also referenced a 
September 1990 psychiatric evaluation, which was conducted in 
conjunction with his claim for SSA benefits, that also 
resulted in a diagnosis of a personality disorder and a 
probable depressive disorder.  Based on the findings in the 
August and September 1990 psychiatric evaluations, the ALJ 
determined that the manifestations of the paranoid 
personality disorder met the requirements for an award of SSA 
disability benefits effective November 22, 1988.

The veteran initially claimed entitlement to compensation 
benefits for a psychiatric disorder in March 1992.  In his 
March 1992 application he asserted that he had been a manic 
depressive since 1977.

Based on the evidence shown above, in the December 1992 
rating decision the RO denied entitlement to service 
connection for a "nervous condition."  The RO denied 
service connection on the basis that the evidence did not 
indicate that any of the veteran's variously-diagnosed 
psychiatric disorders were related to service.

The evidence received subsequent to the December 1992 
decision includes extensive medical records pertaining to the 
veteran's physical impairments, which do not relate to his 
claim for service connection for a psychiatric impairment.

The evidence also includes the report of a February 1993 
psychological evaluation conducted at the Tidelands Mental 
Health Center.  During that evaluation the veteran reported 
having been depressed all his life.  He also reported having 
incurred a head injury at the age of three years, and 
wondered if his depression could be related to the head 
injury.  The psychological evaluation resulted in a diagnosis 
of dysthymic disorder, primary, early onset.  

The report of the February 1993 psychological evaluation is 
new, because the evidence previously of record did not 
reflect a diagnosis of a dysthymic disorder, nor did it 
include an opinion regarding the onset of the disorder.  The 
report is not material, however, because it does not relate 
to the unestablished fact that was the basis for the December 
1992 denial, that being the lack of a nexus between the 
diagnosed psychiatric disorders and any incident of service.  
The report indicates that the dysthymic disorder had an early 
onset, presumably in childhood, and does not indicate that 
the disorder had its onset during service or is otherwise 
related to service.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993) (records of treatment and a diagnosis many years after 
service, which do not document any nexus to service, are not 
new and material).

The VA treatment records disclose that the veteran underwent 
an additional psychiatric evaluation in September 1999.  At 
that time he denied having received any psychiatric treatment 
for the previous ten years.  He reported having been a manic 
depressive since 1977, and that he was first diagnosed with a 
mental condition while in service.  His symptoms were 
diagnosed as a depressive disorder not otherwise specified, 
to rule out dysthymia versus a major depressive episode, to 
rule out cyclothymia versus a bipolar disorder (less likely).

The September 1999 diagnosis of a depressive disorder is not 
new, because the evidence of record in December 1992 included 
the December 1987 diagnosis of a depressive neurosis.  The 
September 1999 diagnosis of a depressive disorder is, 
therefore, cumulative and redundant of the evidence of record 
in December 1992.  The documentation of the veteran's 
assertion that he had been a manic depressive since 1977 is 
also cumulative and redundant of the evidence considered in 
the December 1992 decision, which included the same assertion 
that he made in his March 1992 claim.  Because the September 
1999 evaluation report is not new, the Board need not 
consider whether it is material.  See Vargas Gonzalez v. 
West, 12 Vet. App. 321, 327 (1999) (if the Board finds that 
the evidence is not new, the analysis should end there; it 
need not consider whether the evidence is material).

As previously stated, the RO obtained a copy of the veteran's 
claims file from the SSA.  That file included the report of 
May 1990 psychological testing conducted at the Tidelands 
Mental Health Center.  The testing revealed an invalid 
personality profile, in that the veteran had distorted his 
responses to the test questions.  The psychologist found, 
however, that the test results were indicative of a 
personality disorder.  This evidence is cumulative and 
redundant of the evidence considered in the December 1992 
decision, in that that evidence included the SSA ALJ decision 
that showed the veteran to have a personality disorder.  
Because the evidence is not new, the Board need not consider 
whether it is material.  Vargas Gonzalez, 12 Vet. App. 
at 327.

The SSA file also included the report of a February 1997 
psychiatric examination that was conducted in conjunction 
with the claim for SSA disability benefits.  The examination 
resulted in the conclusion that the veteran had paranoid and 
schizotypal personality traits.  That evidence is also 
cumulative and redundant of the evidence previously 
considered, which included medical evidence showing that the 
veteran had a personality disorder.  Because service 
connection cannot be established for any personality 
disorder, the specific characterization of the type of 
personality disorder is not significant in determining 
whether the evidence is new.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995) (personality disorders are not compensable 
conditions); 38 C.F.R. § 3.303(c) (2003).  

The VA treatment records show that, while being seen for 
medical problems in November 2002, the veteran's physician 
entered an assessment of "ptsd--stable."  The physician was 
not, however, evaluating the veteran for any psychiatric 
symptoms, did not refer to any psychiatric symptoms, and did 
not provide any explanation for the assessment of post-
traumatic stress disorder (PTSD).  None of the remaining VA 
or private treatment records, including the report of the 
September 1999 VA psychiatric evaluation referenced above, 
reflect a diagnosis of PTSD.  The assessment of PTSD is new, 
in that such a diagnosis was not previously shown for the 
veteran.  The evidence of the assessment is not material, 
however, because it does not relate to an unestablished fact 
that was a basis for the previous denial, in that it does not 
indicate that the PTSD is related to service.

In summary, although some of the evidence presented 
subsequent to the December 1992 decision is new, none of the 
evidence is material to the issue of whether the veteran's 
psychiatric disorder had its onset during service, or is 
otherwise related to service.  For that reason the Board 
finds that evidence that is both new and material has not 
been received, and the claim of entitlement to service 
connection for a psychiatric disorder is not reopened.


ORDER

The appeal to reopen the claim of entitlement to service 
connection for a psychiatric disorder is denied.


REMAND

As noted above, the VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Although the RO in January 2002 informed the 
veteran of the evidence required to substantiate his claim 
for an increased rating for chronic lumbosacral strain and a 
total rating based on unemployability, the RO has not 
informed him of the evidence needed to substantiate his claim 
for an increased rating for the residuals of a left shoulder 
injury.  The Board finds, therefore, that remand of this 
issue is required.

Subsequent to the June 2002 denial of an increased rating for 
chronic lumbosacral strain and issuance of the March 2003 
statement of the case, the rating criteria for disabilities 
of the spine were revised, effective September 26, 2003.  See 
Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (to be codified at 38 C.F.R. Part 4).  
The veteran has not been informed of the revised rating 
criteria, nor has the RO considered the revised criteria in 
evaluating his chronic lumbosacral strain.  The Board finds, 
therefore, that remand of this issue is also required.

The veteran contends that the severity of his service-
connected disabilities, which consist of chronic lumbosacral 
strain and the residuals of a left shoulder injury, preclude 
him from securing and maintaining substantially gainful 
employment.  Because his entitlement to a total rating based 
on unemployability is dependent on the ratings assigned for 
his service-connected disabilities, that issue is 
inextricably intertwined with the issues being remanded to 
the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two or more issues are inextricably intertwined if one claim 
could have significant impact on the other).  The Board 
finds, therefore, that the issue of entitlement to a total 
rating based on unemployability must also be remanded to the 
RO.

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for chronic 
lumbosacral strain or the residuals of a 
left shoulder injury since November 2002.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  If the RO is not 
able to obtain any identified records, 
the claims file should be documented to 
that effect and the veteran so notified.

3.  The RO should afford the veteran a VA 
medical examination in order to document 
the severity of his chronic lumbosacral 
strain and left shoulder disability.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including X-rays, that 
are deemed necessary for an accurate 
assessment.

Regarding the chronic lumbosacral strain, 
the examiner should document all 
manifestations of that disability.  The 
examiner should determine the range of 
motion of the lumbosacral spine, 
including any limitation of motion due to 
pain.  The examiner should also describe 
any muscle spasm, guarding, localized 
tenderness, abnormal gait, or abnormal 
spinal contour.  

Regarding the left shoulder, the examiner 
should also document all manifestations 
of the left shoulder disability.  The 
examiner should determine the range of 
motion of the left shoulder, including 
any limitation of motion due to pain.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the remaining issues 
on appeal.  In determining the 
appropriate rating for the chronic 
lumbosacral strain, the RO should 
consider the original and revised rating 
criteria pertaining to the spine.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



